Case 18-55697-lrc        Doc 156    Filed 02/18/19 Entered 02/18/19 09:22:23            Desc Main
                                    Document      Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION, GAINESVILLE DIVISION

IN RE:
                                                             CASE NO. 18-55697-LRC
CASSANDRA JOHNSON LANDRY
                                                             CHAPTER 7

          Debtor.

                       REPORT OF CHAPTER 7 TRUSTEE OF ASSETS
                            AND REQUEST FOR BAR DATE

          COMES NOW S. Gregory Hays, Chapter 7 Trustee, and reports to the Court that he has

recovered assets for distribution to creditors and hereby requests that the Court set a bar date for

claims.

          This 18th day of February, 2019.
                                                       /s/
                                                     S. Gregory Hays
                                                     Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060
